Patterson, J. (dissenting):
I am not able to concur in the opinion of the court on this ¡appeal. ■ I think the order should be reversed and the verdict reinstated. The contract between the parties was for 8,000 barrels of Portland cenaent, the particular words upon the meaning of which the' case turns being “ barrels to wTeigh 180 Kilos gross.” There is nothing on the face of the contract itself to show whether that provision referred to the weight at the port-of shipment -in B'elgium or' the weight on arrival at Kew York. The defendants in their brief admit that the contract was virtually for goods “to arrive.” They bought merchandise to be imported. They must have known, that those goods could not be entered unless they were invoiced at the correct sworn weight expressed in the foreign terms of weight obtaining in the country whence the shipments: were made, for the law'so requires. . There is nothing in. the contract as to the number .of pounds, It is shown by evidence that a kilo by strict pálculation is the equivalent of 396 pounds avoirdupois, but the defendants offered proof to show that the standard weight of ai barrel of cement is 400 pounds. It was shown that Portland cement put up in "barrels and transported across the ocean will always sift, and that there "will always be some loss in weight. In setting aside the verdict, the trial- judge has construed the contract as containing a strict' requirement' that the barrels should average ¡at the time of delivery 396 pounds. On the trial, the view he took of the subject was,- to irse his own. words addressed to the plaintiffs’ counsel: “I. think you have got to. deliver under this contract barrels of cement of a reasonable average weight according to the custom of "the trade,’1 While that may not be precisely correct, I think the' fair- statement of the duty of the plaintiffs is that they were required to make deliveries in- accordance with the intention of the parties. If that intention were that the barrels should average on the dock 396 *105pounds strict weight, then that which was done in part performance of the contract by the plaintiffs was insufficient. But if the parties intended that delivery should be made of barrels to weigh 180 kilos gross, according to commercial usage, then it was for the jury to say •on the proven facts whether that «which was done by the plaintiffs under the contract up to the time at which it was repudiated by the defendants, was sufficient performance that far. The plaintiffs’ claim is that it was thoroughly understood in the trade that, in consequence of the fact that with all Portland cement transported across the ocean there will be sifting and leakage, it was the usage .among all dealers in cement to accept, as good deliveries of 180 kilos, packages that should average not less than 388 pounds, thus allowing for the inevitable leakage of even sound packages. The court .admitted testimony of that usage, and, as I think, properly, and the •case is controlled by it if the jury found, as they must have done, •certain necessary conditions to make that usage effective.
It is undeniable that evidence of a custom or usage inconsistent with the terms of a contract is not competent, and that it can only be resorted to to explain the intent of parties, when that intent cannot be ascertained without that evidence, and that it never can be .given to contradict or vary the terms of a contract. (Collender v. Dinsmore, 55 N. Y. 200.) In this case there is nothing to show that either party to this contract expected or understood or intended that 396 pounds actual and absolute weight should be required on •delivery as the equivalent of 180 kilos. It is’fair to presume that they were contracting with respect to commercial kilos, as understood among dealers in imported cement at the port of Hew York. Evidence to show what that was as bearing on the intent of the parties is admissible! In Miller v. Stevens (100 Mass. 518) evidence was allowed to show that in a written contract for the purchase of barrels of petroleum, the word “barrel ” meant a vessel of a certain •capacity and not the statute measure 'of capacity. There is a provision in the Revised Statutes of the United States (§ 3570) declaring the equivalent in our system of the various terms of weights •and measures of the metric system, and enacting that in the con struction of contracts, and in all legal proceedings, the equivalents established shall be recognized. It is not claimed, or suggested even *106by counsel, that that statute controls this case, and hence it is-unnecessary to say anything further respecting it.
The evidence offered in this case was that by barrels 6 to weigh 180 Kilos” was intended that which was recognized by all dealers-as being 180 kilos for the purposes of a contract and'not the exact equivalent in pounds of a foreign standard of weight. In Whitney v. The Hop Bitters Manufacturing Company (2 N. Y. Supp. 438; affd., 121 N. Y. 682), referring to the terms of a contract requiring that bottles which, by express stipulation, were to-weigh “twenty-two ounces and of uniform weight and color,” it was held that these words were not to be understood in a strict, sense, the court saying: “ They are to be understood in the particular sense in which they were used in the trade, a product of which is the subject of the contract, and that evidence of usage is admissible .to explain words used in such particular sense is well established.”'
There is nothing in the case of O'Donohue v. Leggett (134 N. Y. 40) which affects this question. There, evidence of a .custom was-disallowed because it would in effect have altered the contract very materially. That is to say, evidence of a custom for a buyer to-accept or reject coffee after the receipt and examination of samples,, there being no provision whatever in the contract relating to samples.. In this case there is nothing in the evidence offered which contradicts the terms of the contract, but it simply goes to show that -these parties were contracting with reference to that which was-thoroughly understood in the trade to be, in commerce, the equivalent of a barrel containing 180 kilos, Belgian weight, on the arrival of such a package in Hew York.
There was sufficient testimony to show the-existence of the usage- or custom in the particular trade. With that evidence the written contract is applied to the subject-matter to explain expressions used in a special sense by particular persons as to a particular subject,, aud to give effect to language in' the contract as it was understood by those-who made use of it. When such usage is proven, it is deemed to be a part of the contract and to enter into the intention of the parties, and so they are presumed to contract with reference to the usage shown to exist at the particular place in which and relate to the trade as to which they enter into agreement. It is so *107far established and so far known to the parties that it must be supposed that their contract was made with reference to it. ( Walls v. Bailey, 49 N. Y. 469.)
If the contract, to recover damages for the breach of which this-action was brought, had said in so many words that the barrels on delivery must be of the average weight of 3.96 pounds, there would have been a fixed term of the contract which could not be varied ;. but when weight is to be determined by foreign standard, to ascertain which proof must be given, it is open to inquiry as to what the parties really intended to contract for. I think this is one of those cases in which evidence is admissible to show that the parties were dealing with a term as understood at the place and in the trade'in which the contract was made.
As this is a particular usage of a particular trade, all that has been said would be of no consequence unless the knowledge of the usage were brought home to the defendants. On the evidence it was for the jury to find whether the usage existed and whether the defendants knew of it.
I think the order setting aside the verdict was wrong and that it should be reversed, the verdict reinstated and the plaintiffs be allowed to enter judgment upon it.
Order affirmed, with costs.